NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                     JUN 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-10328

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00264-NVW

    v.
                                                  MEMORANDUM*
 ADAM MICHAEL KANE,

               Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                   Howard D. McKibben, District Judge, Presiding**

                               Submitted June 22, 2015***

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Adam Michael Kane appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.
         ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kane contends that he admitted to one of the allegations that he violated

supervised release in exchange for the government’s promise to dismiss the

remaining allegations. Kane argues that the government breached this agreement

when it discussed the dismissed allegations during his sentencing. Where a

defendant fails to object below, we review the alleged breach of a plea agreement

for plain error. See Puckett v. United States, 556 U.S. 129, 143 (2009). The

district court did not err. Assuming that there was an agreement, the government

complied with its obligations and dismissed the remaining allegations against Kane

at his sentencing hearing. The government never agreed not to discuss the

dismissed allegations at sentencing.

      Kane next contends that he received ineffective assistance of counsel at

sentencing because his attorney failed to object when the government discussed the

dismissed allegations. Because the government’s discussion of the dismissed

allegations was proper, this claim necessarily fails. See Strickland v. Washington,

466 U.S. 668, 688 (1984) (to establish ineffectiveness, defendant must show that

counsel’s representation “fell below an objective standard of reasonableness”).

      AFFIRMED.



                                         2                                   14-10328